Citation Nr: 1143772	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a left elbow disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

8.  Entitlement to service connection for an undiagnosed illness associated with service in Southwest Asia, manifested by symptoms including generalized joint pain, memory loss, fatigue, and sleep disturbance (also referred to herein simply as an undiagnosed illness).  

9.  Entitlement to an initial compensable disability evaluation for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and R.H.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves on various periods of active duty for training (ACTDUTRA), to include from January 1990 to May 1990, and inactive duty for training (INACTDUTA).  He served on active duty in the United States Army from November 1990 to July 1991, with service in Saudi Arabia in the Southwest Asia theater of operations from January 1991 to June 1991, and from June 1993 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007 and in September 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for tinnitus, left ear hearing loss, and respiratory problems was denied in the former rating decision while service connection was granted and an initial noncompensable disability evaluation was assigned for right ear hearing loss.  Service connection for right shoulder strain, for left shoulder strain, for a left elbow condition, for back pain, for a right knee condition, for short term memory loss, and for fatigue was denied in the latter rating decision.  

After the Veteran initiate his appeal as to each of the aforementioned determinations, service connection for tinnitus was granted via a July 2009 rating decision.  The benefit sought therefore has been awarded.  Accordingly, tinnitus is not listed above as an issue.

The last adjudication in this case was via a June 2011 supplemental statement of the case (SSOC).  Pertinent evidence in the form of recent VA treatment records and a memorandum regarding vocational rehabilitation thereafter was associated with the claims file.  The VA treatment records were accompanied by a statement from the Veteran's representative waiving his right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider them.  The Board accordingly has jurisdiction to consider this evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).  The memorandum was not accompanied by a statement of waiver from either the Veteran or his representative.  However, the issues addressed by it are remanded herein for additional development.  The memorandum thus will be considered by the RO/AOJ or the Appeals Management Center (AMC) in the first instance before this matter is returned to the Board.

In August 2011, a Video Conference hearing was convened before the undersigned Veterans Law Judge.  The Veteran and R.H., his wife, testified at this hearing.  A transcript of it has been associated with the claims file.

Some of the issues listed above have been recharacterized slightly from the way they were developed below.  This has been done primarily for the sake of simplicity.  No detriment arises to the Veteran as a result.  Indeed, the recharacterization is potential beneficial.  The issue developed below of entitlement to service connection for COPD has been expanded to include COPD and any other respiratory disorder.  And the issue for undiagnosed illness as characterized above conjoins various symptoms that may be considered characteristic of a medically unexplained chronic multisymptom illness provided for by the law and regulations.

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for a right knee disorder, entitlement to service connection for a respiratory disorder, entitlement to service connection for an undiagnosed illness, and entitlement to an initial compensable disability evaluation for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's preexisting left ear hearing loss was aggravated by military service. 

2.  The evidence shows that the Veteran currently has a right shoulder disorder that is related to his service.

3.  The evidence shows that the Veteran currently has a left shoulder disorder that is related to his service.

4.  The weight of the evidence does not show that the Veteran currently has a left elbow disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2011).

2.  The criteria for establishing service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for establishing service connection for a left shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for establishing service connection for a left elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the fifth through eleventh issues on appeal are remanded below.  This adjudication therefore concerns only the first four issues on appeal.

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The benefit sought with respect to the first three issues on appeal, entitlement to service connection for left ear hearing loss, for a right shoulder disorder, and for a left shoulder disorder, is granted herein.  Accordingly, assuming, without deciding, that any duty to notify or duty to assist error was committed concerning any of these issues, such error was harmless and will not be discussed.  

The benefit sought with respect to the fourth issue on appeal, entitlement to service connection for a left elbow disorder, is not granted herein.  Discussion concerning the duty to notify and the duty to assist as it pertains to this issue therefore is needed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.

With respect to the issue of service connection for a left elbow disorder, the Veteran was notified by letter dated in March 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been satisfied.  The March 2008 letter predated the initial adjudication by the RO/AOJ in September 2008.  All notice elements were fully addressed by it.  Nothing more was required.  

Pursuant to the duty to assist, VA is required to make reasonable efforts to procure service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records regarding the Veteran have been associated with the claims file.  These include general records, such as those concerning dental treatment and immunizations, which span throughout his ACTDUTRA and active duty periods.  Also included are more specific records regarding treatment for various health problems as well as reports of medical history and medical examination dated during his period of active duty from June 1993 to December 1994.  Only one more specific record of treatment dated during the Veteran's period of active duty from November 1990 to July 1991 has been associated with the claims file, and he submitted it himself.  No more specific records dated during his period of ACTDUTRA from January 1990 to May 1990 are included.  

Despite this lack of certain specific service treatment records, several attempts have been made to obtain all the Veteran's service treatment records.  VA requested "medical records" from the "RPC" in November 2006.  In January 2009, VA asked the Veteran to supply the address of his Reserve unit and submit any service treatment records he had dated during the periods from January 1990 to May1990 (ACTDUTRA) and from November 1990 to July 1991 (first period of active duty).  He responded in a February 2009 statement with the address.  He also indicated therein that he contacted the unit and was informed that his records had been sent to the Army Reserve Personnel Center and could also be at the National Personnel Records Center.  A request for records dated during the periods from January 1990 to May1990 and from November 1990 to July 1991 was made via the Personnel Exchange Information System (PIES) by VA in April 2009.  VA requested such records from the Veteran's Reserve unit in June 2009.  He was informed of this request as well as that it ultimately was his responsibility to ensure VA's receipt of his service treatment record.  No further request was made by VA to the Veteran's Reserve unit given his February 2009 statement.

In light of the aforementioned, the Board finds that further attempts to obtain service treatment records regarding the Veteran would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  He essentially has been notified that this is the case given his own effort to secure these records and the back and forth communication in this regard between himself and VA.  To the extent that this notification did not comply strictly with the mandates of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1), it accordingly is of no consequence.  It additionally is notable that the denial of service connection for a left elbow disorder below turns upon post-service evidence showing no current disability rather than upon whether or not service treatment records show an injury to the left elbow.  Even so, of further note is that the Veteran contends that he sustained only one in-service injury specific to his left elbow, and this was during his active duty from June 1993 to December 1994 for which service treatment records have been associated with the claims file.  

VA his obtained the Veteran's post-service VA treatment records dated beginning in August 2006.  Some such records, many of which are duplicative but some of which are not (including the recent VA treatment records noted in the introduction), also were submitted by the Veteran himself or his representative.  No post-service private treatment records have been obtained.  VA's duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.

Neither a VA medical examination nor a VA medical opinion has been afforded to the Veteran regarding the issue of service connection for a left elbow disorder.  Four factors must be considered in determining whether such medical examination and/or opinion generally is necessary under the duty to assist.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

This third factor establishes a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

The Board finds that it is unnecessary to provide the Veteran a VA medical examination or to obtain a VA medical opinion about his left elbow.  All of the above factors indeed are not met.  Specifically not shown is a current left elbow disability.

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for left ear hearing loss.  He contends that he had noise exposure from truck engines, missile/mortar explosions, as well as artillery/weapon fire during his deployment to Saudi Arabia in the Southwest Asia theater of operations.

The Veteran also seeks service connection for right and for left shoulder disorders, and for a left elbow disorder.  He contends that he experienced bilateral shoulder and left elbow pain during service as well as had left elbow tendonitis during his active duty from June 1993 to December 1994.  Further contended by him is that in-service circumstances, such as hard jump landings and wearing full gear/rucksacks during training and while on deployment in the Southwest Asia theater of operations, caused wear and tear on his body to the point that it eventually broke down.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as an organic disease of the nervous system like sensorineural hearing loss, arthritis, or progressive muscular atrophy to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(e).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology is shown when (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing direct service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only conditions recorded in examination reported are considered as noted.  38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).  

Clear and unmistakable evidence is required to rebut the presumption of in-service aggravation.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, the Board notes at the outset that only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

A.  Left Ear Hearing Loss

The absence of documented hearing loss in service is not fatal to a service connection claim for such disability given 38 C.F.R. § 3.303(d).  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records show that at his September 1989 Army Reserves enlistment report of medical examination, the Veteran's auditory thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
LEFT
0
0
0
20
40
      
No service treatment records dated during the Veteran's ACTDUTRA from January 1990 to May 1990 have been associated with the claims file, as discussed above.

The one service personnel record associated with the claims file and the Veteran's DD-214 for his first period of active duty from November 1990 to July 1991 reveal that he was a highway vehicle driver/motor transport operator in the Southwest Asia theater of operations.

No service treatment records dated during this first period of active duty have been associated with the claims file, as discussed above.

The DD-214 for the Veteran's second period of active duty from June 1993 to December 1994 reflects that he was an indirect fire infantryman.  

Service treatment records dated during this second period of active duty document the following.  At his May 1993 Army enlistment report of medical examination, the Veteran's auditory thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
LEFT
0
0
5
60
60

In a July 1993 airborne report of medical examination, his auditory thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
LEFT
10
0
5
60
55

Defective hearing H2 profile was noted on both occasions.  In September 1993, this profile was characterized as permanent.  The Veteran's auditory thresholds, in decibels, were as follows in October 1993:


HERTZ

500
1000
2000
3000
4000
LEFT
0
0
5
55
45

At his August 1994 separation report of medical examination, his auditory thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
LEFT
10
5
5
60
60

"Hearing loss secondary to noise exposure in Saudi" Arabia was noted on his contemporaneous report of medical history.  

Post-service VA treatment records contain a diagnosis of sensorineural hearing loss related to both the left ear and the right ear as early as September 2006.  A VA audiologist opined that month that it is at least as likely as not that the Veteran's hearing loss may be related to his service given his history of military noise exposure and the type and configuration of the hearing loss.

In February 2007, the Veteran underwent a VA audiological examination.  His auditory thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
LEFT
15
15
10
65
70

His Maryland CNC speech recognition test score in the left ear was 100 percent.  Left sensorineural hearing loss was diagnosed.

Service connection for right ear hearing loss was granted in an April 2007 rating decision, as noted above.

As early as April 2008, post-service VA treatment records show that the Veteran wears hearing aids.

Post-service VA treatment records dated as early as September 2008 contain a diagnosis of asymmetrical sensorineural hearing loss.

In October 2008, the Veteran underwent a second VA audiological examination.  His auditory thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
LEFT
5
10
25
70
70

His Maryland CNC speech recognition test score in the left ear was 90 percent.  Severe high frequency left sensorineural hearing loss was diagnosed.

Service connection for tinnitus was granted in a July 2009 rating decision, as noted above.  In-service noise exposure was conceded therein after the Veteran's duties and his deployment to the Southwest Asia theater of operations were noted.  

In light of the above, the Board finds that service connection for left ear hearing loss is warranted.  Each of the requirements for establishing general service connection have been met.

The existence of a current left ear hearing loss disability is undisputed.  Post-service VA treatment records contain diagnoses made within the past few years of sensorineural hearing loss as well as asymmetrical sensorineural hearing loss related to both the left and the right ears.  Left sensorineural hearing loss specifically was diagnosed at the February 2007 VA audiological examination.  Severe high frequency left sensorineural hearing loss similarly specifically was diagnosed at the October 2008 VA audiological examination.  Auditory thresholds obtained during both of these examinations reveal that the Veteran's left ear hearing loss constitutes a disability for VA purposes.  The speech recognition score at the latter examination additionally reveals that the Veteran's left ear hearing loss constitutes a disability for VA purposes.  

Military noise exposure also is undisputed.  The Veteran is competent to recount such exposure in the Southwest Asia theater of operations because being around engines and near explosions and artillery/weapons as they were fired are events within his personal experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He also is credible in this regard.  Service treatment records reference "noise exposure in Saudi" Arabia.  A service personnel record and the Veteran's first DD-214 confirm that he was a highway vehicle driver/motor transport operator there.  It is entirely plausible that the circumstances of this position required him to be in close proximity to engines and possibility other heavy equipment as well as, at least on occasion, caused him to be near explosions and artillery/weapons fire.  See 38 U.S.C.A. § 1154(a).  The Veteran's second DD-214 confirms that he was an indirect fire infantryman.  The circumstances of this position most likely required him sometimes to be in close proximity to artillery/weapons fire and possibly to explosions.  Further, military noise exposure as a result of the Veteran's duties was conceded in granting service connection for tinnitus.

This case concerns in-service aggravation of a preexisting disease rather than in-service incurrence of a disease.  The presumption of entering service in sound condition does not apply to left ear hearing loss.  Such hearing loss arising to the level of a disability for VA purposes (40 decibels) at 4000 Hertz indeed was noted at the Veteran's September 1989 Army Reserved enlistment report of medical examination.

Available service treatment records show that the Veteran's left ear hearing consistently measured between 5 and 20 decibels worse (45, 60, 55, and 60 decibels) at 4000 Hertz throughout his second period of active duty.  They additionally show that his left ear hearing at 3000 Hertz, which was normal in September 1989 (20 decibels), was consistently measured as arising to the level of a disability for VA purposes (60, 60, 55, and 60 decibels) throughout this period of active duty.  These shifts in auditory thresholds at high frequencies unquestionably constitute an increase in left ear hearing loss.  Both VA audiological examinations indeed have shown them to be lasting (65 and 70 decibels, respectively, at 3000 and 4000 Hertz in February 2007 and 70 decibels at both 3000 and 4000 Hertz in October 2008).  

It remains to be determined whether the presumption of in-service aggravation applies.  This determination turns on whether the increase in left ear hearing loss arose during deployment to the Southwest Asia theater of operations in the first period of active duty, as is contended by the Veteran, or during the almost two year from July 1991 and June 1993 in between his periods of active duty.  Service treatment records dated during his first period of active duty, which likely would be invaluable in answering this question, are not available.  However, those that are available document "hearing loss secondary to noise exposure in Saudi" Arabia.  This strongly suggests that the increase in left ear hearing loss occurred during the Veteran's deployment in his first period of active duty.  No further information or explanation as to how this conclusion was reached was provided.  Yet nothing contradicts this conclusion.  No records indeed exist regarding the Veteran's left ear hearing loss dated during the almost two years in between his periods of active duty.  Available records do not conclude or even suggest that his increase in left ear hearing loss occurred then.  As such, the increase in left ear hearing loss is found to have arisen during active duty.  The presumption of in-service aggravation accordingly applies.

Clear and unmistakable evidence is not present to rebut the presumption of aggravation in this case.  As discussed above, the evidence of record dated during and subsequent to service shows a permanent in-service increase in left ear hearing loss.  Natural progression has not been mentioned.  

A nexus finally exists between the Veteran's current left ear hearing loss disability and his in-service aggravation of preexisting left ear hearing loss.  The September 2006 opinion of a VA audiologist that it is at least as likely as not that the Veteran's hearing loss may be related to his service given his history of military noise exposure and the type and configuration of the hearing loss is reiterated in this regard.  Inferred from this opinion is that his hearing loss now, to include in the left ear, is the same in nature or kind as the preexisting left ear hearing loss which was aggravated during service.  Of further note, service connection is in effect for right ear hearing loss.  It is logical to conclude that this also should be the case with left ear hearing loss given that both ears manifest the same type of hearing loss, namely sensorineural, and were subjected to the same military noise exposure.

Since each of the general requirements have been satisfied by at least a preponderance of the evidence, direct service connection for left ear hearing loss is granted.  Proceeding to consider whether direct service connection under a different theory of entitlement or whether presumptive service connection also is warranted for this disability thus is unnecessary.

B.  Right and Left Shoulder Disorders

As noted above, a service personnel record and the Veteran's DD-214 for his first period of active duty from November 1990 to July 1991 reflect that he was a highway vehicle driver/motor transport operator in the Southwest Asia theater of operations.  The DD-214 for his second period of active duty from June 1993 to December 1994 reveals that he was an indirect fire infantryman.

Available service treatment records do not reveal that the Veteran complained of, sought treatment for, or was diagnosed with any shoulder problem.  Reports of medical history instead reveal that he denied painful or trick shoulder in May 1993 (enlistment into the Army for the second period of active duty), July 1993(airborne examination), and August 1994 (separation examination).  Reports of medical examination dated in September 1989 (enlistment into the Army Reserves) as well as each of the aforementioned dates all indicated that his upper extremities were found to be normal upon clinical evaluation.

Post-service VA treatment records, which are dated beginning in August 2006 do not document that the Veteran has complained of, sought treatment for, or was diagnosed with any problem specific to one or both of his shoulders.

In July 2008, the Veteran underwent a VA joints examination which addressed his shoulders.  He complained of right shoulder pain and stiffness.  Range of motion in all directions was found to be normal upon first and repeated testing.  Pain with movement was not noted.  X-rays of both shoulders were unremarkable.  The examiner diagnosed right and left shoulder strain.  One opinion was rendered regarding these disorders as well as the left knee disorder and right ankle disorder (see September 2008 addendum) diagnosed.  Specifically, the examiner concluded that it is at least as likely as not that the Veteran's diagnosed disorders were caused by or a result of his service.  The rationale provided was that "the nature of his service as a paratroop trainee and his experience during that training[] is compatible with the nature and character of his current" disorders.

Service connection for a left knee disorder was granted in an early September 2008 rating decision in light of the aforementioned examination.  In a mid September 2008 rating decision, service connection for a right ankle disorder was granted in light of this examination.

The Veteran testified at the August 2011 Video Conference hearing that he sometimes cannot raise his left arm about level due to his left shoulder.  

Given the above, the Board finds that entitlement to service connection both for a right shoulder disorder and for a left shoulder disorder is warranted.  Each of the requirements for establishing general service connection for both disorders once again have been met.

No diagnosis with respect to either shoulder is contained in recent post-service VA treatment records.  No objective evidence of such a disability was observed at the recent July 2008 VA joints examination.  None was shown through X-rays conducted as part of this examination.  However, subjective evidence in the form of the Veteran's complaint of right shoulder pain and stiffness was noted during this examination.  Right and left shoulder strain were diagnosed.  Strain is defined as "to exercise or use to an extreme, potentially harmful, degree" and "excessive effort or undue exercise" but also as "an overstretching or overexertion of some part of the musculature."  See Dorland's Illustrated Medical Dictionary 1803 (31st ed. 2007).  The examiner made the shoulder strain diagnoses after considering all the examination information and reviewing the information contained in the claims file at the time.  At least some rationale for them therefore is found.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (each holding that a medical opinion must be supported by analysis, reasoning, or rationale to be entitled to probative value).  There is no basis upon which the Board, without more and therefore on its own, can refute them.  See Stefl, 21 Vet. App. at 120 (also holding that the Board may not refute medical evidence with its own unsubstantiated medical conclusions).  A current right shoulder disability as well as a current left shoulder disability therefore exists.  With respect to the left shoulder, this diagnosis is bolstered by the Veteran's subsequent complaint of this shoulder preventing movement of his left arm above level on occasion.  

The Veteran is competent to recount having bilateral shoulder pain during service because he personally experienced this symptom.  Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303; Espiritu, 2 Vet. App. at 492.  He also is competent to recount having hard in-service jump landings and having to wear full gear/rucksacks during training and while on deployment because these events are within his personal experience.  Id.  His credibility at least in one of these respects appears sound.  A service personnel record and the Veteran's DD-214s indicate that he was a highway vehicle driver/motor transport operator and an indirect fire infantryman.  No mention is made of being a paratrooper or of completing any jumps.  Available service treatment records are silent with respect to any shoulder problem.  However, included in these records is a July 1993 airborne examination.  This strongly suggests that the Veteran engaged in some parachute jumping during service.  No contradictory evidence is of record.  That the Veteran would, at least on occasion, have a hard parachute jump landing is consistent with service involving jumps.  See 38 U.S.C.A. § 1154(a).  Such landings further are entirely plausible.  In sum, while an in-service shoulder injury is not found, the in-service event of parachute jumps and some hard landings is found.

A positive nexus opinion exists from the examiner who conducted the July 2008 VA joints examination.  Specifically, the examiner opined that it is at least as likely as not that the Veteran's diagnosed disorders were related to his service.  The rationale provided, which supports the Veteran's contention of in-service wear and tear on his body to the point that it eventually broke down, was that the nature of "paratroop" jumps therein is compatible with the nature and character of the disorders.  No distinction was made by the examiner between the diagnosed right and left shoulder strain, left knee disorder, and right ankle disorder in rendering this opinion.  Indeed, service connection was granted for a left knee disorder and for a right ankle disorder based on this opinion in September 2008 rating decisions.  It follows that the same should be true for a right shoulder disorder and for a left shoulder disorder on the basis of this opinion.

Each of the general requirements having been satisfied by at least a preponderance of the evidence, direct service connection for a right shoulder disorder and for a left shoulder disorder is granted.  Proceeding to consider whether direct service connection under a different theory of entitlement or whether presumptive service connection also is warranted for either or both of these disorders accordingly is unnecessary.

C.  Left Elbow Disorder

Again as noted above, the Veteran's DD-214 for his first period of active duty from November 1990 to July 1991 reflects that he was a highway vehicle driver/motor transport operator in the Southwest Asia theater of operations.  The DD-214 for his second period of active duty from June 1993 to December 1994 reveals that he was an indirect fire infantryman.

Available service treatment records do not reflect that the Veteran complained of, sought treatment for, or was diagnosed with any left elbow problem.  Reports of medical history instead reflect that he denied painful or trick elbow in May 1993 (enlistment into the Army for the second period of active duty), July 1993(airborne examination), and August 1994 (separation examination).  As noted above, reports of medical examination dated in September 1989 (enlistment into the Army Reserves) as well as each of the aforementioned dates all indicated that his upper extremities were found to be normal upon clinical evaluation.

Post-service VA treatment record which are dated beginning in August 2006 do not document that the Veteran has complained of, sought treatment for, or was diagnosed with any problem specific to his left elbow.

Based on the above, the Board finds that service connection for a left elbow disorder is not warranted.  The weight of the evidence does not show that the Veteran now has a left elbow disability or had a left elbow disability at any point since March 2008 when his claim asserting the issue was received by VA.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  

Absent from the record is any diagnosis pertaining to the left elbow.  Post-service VA treatment records are silent in this regard.  No private post-service treatment records have been associated with the claims file, as noted above.

No symptoms in the left elbow specifically have been asserted by the Veteran.  However, the Board recognizes that symptoms impliedly have been asserted by him since he filed a claim asserting the issue.  Acknowledgement is given to the fact that the Veteran is competent in this regard because symptoms are within his personal experience.  Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303; Espiritu, 2 Vet. App. at 492.  Yet there is no indication that he has medical knowledge, training, and/or experience and therefore his is a layperson.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.  The precise nature of left elbow disabilities, except a broken left elbow or possible a dislocated left elbow, are inherently difficult to identify given the complexities of the musculoskeletal system.  It is impossible for the Veteran simply to be reporting a contemporary medical diagnosis related to his left elbow or for any left elbow symptoms asserted by him to have been used to support a later diagnosis of a left elbow disability by a medical professional because it was found above that no such diagnosis is of record.  He therefore is not competent in stating that he has a left elbow disorder.

While the Veteran complains of left elbow pain, or symptoms tantamount to pain, "[p]ain alone . . . does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not been diagnosed with any left elbow disability at that time.  Absent a current chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such a disability with respect to the Veteran's left elbow has not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  Service connection for a left elbow disability further is denied without more.  Making determinations regarding whether the other requirements for each manner of establishing this benefit are met (including whether the Veteran incurred a left elbow injury, to include tendonitis as he contends, during service) indeed is unnecessary since doing so would not alter the conclusion reached herein.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for a right shoulder disorder is granted.

Service connection for a left shoulder disorder is granted.

Service connection for a left elbow disorder is denied.


REMAND

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for a right knee disorder, entitlement to service connection for a respiratory disorder, entitlement to service connection for an undiagnosed illness, and entitlement to an initial compensable disability evaluation for right ear hearing loss unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.


I.  Notice

As discussed above, further attempts to obtain additionally service treatment records regarding the Veteran would be futile given the unsuccessful attempts that already have been made in this regard.  Strict compliance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1) on how to notify him of this situation was not found.  This was determined to be of no consequence regarding the left elbow disorder issue adjudicated above for a variety of reasons.  The same may not hold true for all of the issues remaining on appeal because adjudication is not yet possible.  Following of the mandates of the aforementioned statute and regulation therefore is required.  This necessitates a remand.

II.  Records

VA's duty to assist, as discussed above, includes making reasonable efforts to procure pertinent treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

At the August 2011 Video Conference hearing, the Veteran and R.H. testified that VA scheduled magnetic resonance imaging (MRI) with respect to his right knee in September 2011.

Review of the claims file shows that, with the exception of the memorandum regarding vocational rehabilitation dated in September 2011, it includes VA treatment records dated into early June 2011.  These records document that the Veteran has received ongoing treatment for his right knee and numerous other health problems.  

As no VA treatment records regarding the Veteran's right knee and other ongoing health problems dated from mid to late June to present are of record, absent is any September 2011 right knee MRI.  There is no indication that any efforts have been made to obtain such records.  Such efforts arising to the level of reasonable are needed to fulfill the duty to assist.  The Court indeed held in Bell v. Derwinski, 2 Vet. App. 611 (1992), that VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record, and that such documents thus are constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  A remand is required so that these reasonable efforts may be undertaken.

III.  Medical Examinations and Opinions

As discussed above, a medical examination and/or medical opinion generally is necessary pursuant to VA's duty to assist when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The types of evidence that satisfy the low third requirement threshold of "indicating" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 79.

Review of the claims file reveals that, to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for a low back disorder or for a right knee disorder.  The Board finds that the provision of such a medical examination complete with medical opinion is required.

Post-service VA treatment records dated recently in 2010 and 2011 contain numerous diagnoses of specific low back disorders based on MRI findings.  In particular, herniated disc at L4-5 with facet hypertrophy, degenerative disc disease (DDD), DDD which radiates to the right hip, lumbar spinal stenosis, lumbar spinal stenosis with radiculitis, and herniated nucleus pulposus have been diagnosed.  No post-service VA treatment records, whether dated recently in 2010 and 2011 or beforehand, contain a diagnosis of a specific right knee disorder.  Yet symptoms of such a disorder are shown in them.  A June 2011 VA treatment record includes a diagnosis of arthralgia, or joint pain, in both the right and left knees.  See Dorland's at 152.  It was noted that this arthralgia is "associated with muscle atrophy - especially right lower extremity."

Available service treatment records do not document that the Veteran complained of, sought treatment for, or was diagnosed with any low back or right knee problem.  However, found above in granting service connection for a right shoulder disorder and for a left shoulder disorder is the fact that he engaged in parachute jumps with some hard landings during service.  

Like above, the Veteran contends that in-service circumstances, such as hard jump landings and wearing full gear/rucksacks during training and while on deployment in the Southwest Asia theater of operations, caused wear and tear on his body to the point that it eventually broke down.  An opinion supportive of this contention has been rendered regarding his shoulder disorders, left knee disorder, and right ankle disorder.  Service connection indeed is in effect for each of these disorders.  It follows that the same might be true of other musculoskeletal disorders.

Also of note here is a possible relationship the Veteran contends exists between both his low back disorder(s) and any right knee disorder which may be diagnosed in the future and his service connected disorders.  Of particular note is his service-connected right ankle disorder.  Post-service VA treatment records reflect the following in this regard.  In September 2008, the Veteran's right ankle caused him to fall and land on his back.  He underwent right ankle surgery in December 2009.  Impaired gait was diagnosed in January 2010, and antalgic gait was referenced in February 2010.  In July 2010, a second right ankle surgery was performed.  The aforementioned June 2011 knee arthralgia "associated with muscle atrophy - especially right lower extremity" was determined to be "secondary to pain and compensatory gait from the right ankle."  Long term abnormal gait is noted in the September 2011 memorandum regarding vocational rehabilitation.

Neither a nexus to service or a nexus to a service-connected disorder to include the right ankle has been dispositively proven or disproven with respect to either the low back or the right knee, however.  Only medical evidence rather than the Veteran's lay evidence is competent in this regard because of the inherently complex nature of the musculoskeletal system.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jones v. West, 12 Vet. App. 460 (1999); Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu, 2 Vet. App. at 492.  Such evidence is missing here but is necessary for adjudication.

Each of the four requirements for obtaining a VA medical examination to include a medical opinion concerning a low back disorder and a right knee disorder thus have been satisfied.  A remand is necessary so that arrangements for such development may be made.

Review of the claims file also reveals that, to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for and undiagnosed illness, to include symptoms of generalized joint pain, memory loss, fatigue, and/or sleep disturbance.  The Board once again finds that the provision of such a medical examination complete with medical opinion is required.

No post-service VA treatment records contain a diagnosis of a specific disorder related to generalized joint pain, memory loss, or fatigue/sleep problems.  This is not surprising, however, as the Veteran contends all these symptoms are the result of an undiagnosed illness.  Service connection for an undiagnosed illness may be awarded if certain requirements are met.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  It follows that the lack of a diagnosis when an undiagnosed illness is contended does not automatically rule out the necessity of providing a VA medical examination or opinion.

One of the requirements for receipt of service connection for an undiagnosed illness is service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1)(i).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  It is undisputed that the Veteran was deployed to Saudi Arabia in the Southwest Asia theater of operations from January 1991 to July 1991.  

The Veteran and R.H. are competent to report that he experiences generalized joint pain, memory loss, and fatigue/sleep problems.  This is because such symptoms are within the Veteran's personal experience and are capable of observation by R.H..  See Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303; Espiritu, 2 Vet. App. at 492; see also Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Post-service VA treatment records suggest they are credible in this regard.  Joint pain was referenced in August 2006 while fatigue was noted in March 2008 and memory decline was mentioned in February 2010.  The September 2011 memorandum regarding vocational rehabilitation identifies short-term memory impairment, concentration difficulties, fatigue, and sleep difficulties.  

No nexus has been contended by the Veteran between these symptoms and his service in the Southwest Asia theater of operations during the Persian Gulf War.  None is revealed in the post-service VA treatment records.  However, this once again does not automatically rule out the necessity of providing a VA medical examination or opinion.  Unlike with direct service connection, there is no requirement that there be competent evidence of a nexus with service connection for an undiagnosed illness.  Gutierrez, 19 Vet. App. at 1. 

As it stands, adjudication regarding the Veteran's generalized joint pain, memory loss, and fatigue/sleep problems is not possible.  It has not been determined whether or not these symptoms are attributable to a diagnosable illness or constitute an undiagnosed illness.  Only medical evidence rather than the Veteran's lay evidence is competent in this regard because of the multitude of symptoms involved and the complexity inherent in making a determination about them as a whole.  See Davidson, 581 F.3d at 1313; Jones, 12 Vet. App. at 460; Cromley, 7 Vet. App. at 376; Espiritu, 2 Vet. App. at 492.  Such evidence is missing here but is necessary for adjudication.

The applicable requirements for obtaining a VA medical examination to include a medical opinion concerning generalized joint pain, memory loss, and fatigue/sleep problems thus have been satisfied.  A remand is necessary so that arrangements for such development can be undertaken.

If VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

A VA Gulf War examination concerning only respiratory problems (before the claim raising the aforementioned generalized joint pain, memory loss, and fatigue/sleep problems) and a VA miscellaneous respiratory diseases examination were performed on the same day by the same examiner in March 2007.  The examiner diagnosed several nasal disorders and COPD were diagnosed following physical assessment and diagnostic testing.  

Given these diagnoses, the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply as the Veteran contends.  The issue thus becomes one of regular service connection.  

Whether or not the Veteran's diagnosed nasal disorders and COPD have a nexus to his service was not addressed by the examiner.  Medical opinions in this regard are needed because the Board is prohibited from rendering its own opinion on a medical question such as etiology.  See Stefl, 21 Vet. App. at 120; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To cure the aforementioned deficiency with the March 2007 VA examination concerning a respiratory disorder, another medical examination complete with medical opinion must be scheduled.  A remand is necessary so that arrangements for this development can be made.

IV. Initial Rating for Right Ear Hearing Loss 

The remaining issue on appeal is entitlement to an initial compensable disability evaluation for right ear hearing loss. For the reasons set forth below, the Board finds that this issue is inextricably intertwined with the grant of service connection for left ear hearing loss granted herein.  Issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  

Disability ratings for hearing loss basically are derived as follows.  Results from a puretone audiometry test and a controlled speech discrimination test (Maryland CNC) determine the level of disability.  38 C.F.R. § 4.85(a) and (d).  Eleven auditory acuity levels are possible, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85(b) and (c).  Based on the intersection point of the auditory acuity level assigned to each ear, a disability evaluation is derived mechanically from Table VII.  38 C.F.R. § 4.85(e); see also Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  If hearing loss in only one ear is service-connected, Table VII still is used with the nonservice-connected ear being assigned an auditory acuity level of I.  38 C.F.R. § 4.85(f).

As the state of affairs previous stood, determining the Veteran's initial disability evaluation for his right ear hearing loss involved finding the intersection point on Table VII between the auditory acuity level for his right ear and the auditory acuity level of I assigned to his nonservice-connected left ear.  Service connection for left ear hearing loss was granted herein, however.  The appropriate auditory acuity level for this ear therefore must be assigned on the basis of a puretone audiometry test and the Maryland CNC, a controlled speech discrimination test.  Where this level intersects with that for the right ear on Table VII determines the Veteran's initial disability evaluation for his right ear hearing loss as well as for his left ear hearing loss.  In other words, the right ear hearing loss rating issue on appeal has through receipt of service connection for left ear hearing loss changed to a right and left, or bilateral, hearing loss rating issue.

The appropriate auditory acuity level for the left ear has yet to be assigned.  This must be done before the initial disability evaluation for bilateral hearing loss can be determined in the aforementioned manner.  It follows that the initial disability evaluation for bilateral hearing loss issue is "inextricably intertwined" with the issue of assignment of the appropriate auditory acuity level for the left ear.  Accordingly, adjudication of the initial disability evaluation for bilateral hearing loss is deferred until after the appropriate auditory acuity level for the left ear is assigned.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran written notification of VA's determination that future efforts to obtain service treatment records regarding him would be futile in compliance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1). 

2.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, including but not limited to September 2011 MRI of the right knee, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, new/additional pertinent records identified by him during the course of this remand.

3.  Following completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA examination regarding any low back and/or right knee disorder found to be present.  The entire claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his relevant symptomatology, to include onset, frequency, duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  

Thereafter, the examiner shall opine as to the diagnosis of any existing low back and/or right knee disorder.  For each such disorder diagnosed, the examiner then shall opine with respect to nexus as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder:  (i) was incurred in or is a result of the Veteran's service, to include parachute jumps and some hard landings, or (ii) was caused or aggravated by any of his service-connected disorders, including but not limited to his right ankle disorder.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and nexus opinion.  Each of the above actions shall be documented in an examination report.

4.  Following completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo a VA Gulf War Guidelines examination, to include any further necessary specialist examinations, regarding the generalized joint pain, memory loss, and fatigue/sleep problems he contends are associated with his service in the Southwest Asia theater of operations during the Persian Gulf War.  The entire claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his relevant symptomatology, to include onset, frequency, duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  

Thereafter, the examiner shall opine as to the diagnosis of any existing disorder involving generalized joint pain, memory loss, and/or fatigue/sleep problems.  For each such disorder found to exist, the examiner further shall indicate whether or not all relevant symptoms and abnormal assessment/ test/study/evaluation findings are associated with it.  The examiner then shall opine with respect to nexus for each such disorder as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or is a result of the Veteran's service, to include parachute jumps and some hard landings as well as exposure to environmental hazards while deployed to the Southwest Asia theater of operations during his first period of active service.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and nexus opinion.  Each of the above actions shall be documented in an examination report.

5.  Following completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA examination regarding any respiratory disorder, to include COPD, found to be present.  The entire claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his relevant symptomatology, to include onset, frequency, duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  

Thereafter, the examiner shall opine as to the diagnosis of any existing respiratory disorder.  For each such disorder diagnosed, the examiner then shall opine with respect to nexus as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or is a result of the Veteran's service, to include exposure to environmental hazards while deployed to the Southwest Asia theater of operations during his first period of active service.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and nexus opinion.  Each of the above actions shall be documented fully in an examination report.

6.  After completion of the development in paragraph 2 adjudicate the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss (which subsumes readjudication of the issue of entitlement to an initial compensable disability evaluation for right ear hearing loss).  Undertake all necessary development associated with this claim, including, a VA audiological examination.  If the benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

7.  Finally, readjudicate the issues of entitlement to service connection for a low back disorder, entitlement to service connection for a right knee disorder, entitlement to service connection for a respiratory disorder, entitlement to service connection for and undiagnosed illness.  If any of these benefits sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


